NO. 07-05-0360-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                               SEPTEMBER 20, 2006
                         ______________________________

                       KELLY SHAWN MAYFIELD, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 50,278-D; HONORABLE DON EMERSON, JUDGE
                       _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant, Kelly Shawn Mayfield, appeals his conviction for unauthorized use of a

motor vehicle, twice enhanced by prior felony convictions, and sentence of five years

incarceration in the Institutional Division of the Texas Department of Criminal Justice and

a fine of $3,000. Appellant’s counsel has filed a brief in compliance with Anders v.

California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v.

State, 436 S.W.2d 137, 138 (Tex.Crim.App. 1969). We affirm.
       Appellant was indicted for unauthorized use of a motor vehicle enhanced by two

prior felony convictions. A jury subsequently found appellant guilty of unauthorized use of

a motor vehicle. Appellant entered pleas of true to the enhancement paragraphs of the

indictment and the jury sentenced appellant to five years confinement and a fine of $3,000.


       Appellant’s counsel has filed a brief, in compliance with Anders and Gainous, stating

that he has diligently reviewed the appellate record and is of the opinion that the record

reflects no reversible error upon which an appeal can arguably be predicated. Counsel

thus concludes that the appeal is frivolous. Counsel’s brief presents a chronological

summation of the procedural history of the case and discusses why, under the controlling

authorities, there is no reversible error in the trial court proceedings and judgment. See

High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached an exhibit showing that a copy of the Anders brief has been

forwarded to appellant and that counsel has appropriately advised appellant of his right to

review the record and file a pro se response to counsel’s motion and brief. The clerk of

this court has also advised appellant by letter of his right to file a response to counsel’s

brief. Appellant has not filed a response.


       We have made an independent examination of the record to determine whether

there are any non-frivolous grounds upon which an appeal could arguably be founded.

See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v.

State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such grounds.




                                             2
       Appellant’s counsel has moved for leave to withdraw. See Johnson v. State, 885
S.W.2d 641, 645 (Tex.App.–Waco 1994, writ ref’d).             We carried the motion for

consideration with the merits of the appeal. Having done so and finding no reversible error,

appellant’s counsel’s motion to withdraw is granted and the trial court’s judgment is

affirmed.




                                          Mackey K. Hancock
                                              Justice


Do not publish.




                                             3